Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 11, 16-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,690,542 to Sivera.
With regard to claim 1, a holster (10) capable of carrying a handgun, the holster comprising a body having a front side and a back side, the front side and the back side permanently connected along at least one edge, defining an opening between the front side and the back side (figs. 1-3), the holster further comprising a first reversible fastener (31, 32, figs. 1-2) affixed to the front side of the body; a first strap (14) comprising a first strap fixed end and a first strap distal end, the first strap fixed end connected to the back side of the body (fig. 3); a second reversible fastener (27) affixed at the first strap distal end, wherein the first strap is movable between a closed first strap position and an open first strap position, wherein the closed first strap position comprises the first strap folded over the opening and onto the front side of the body and the second reversible fastener engaged with the first reversible fastener, and wherein the open first strap position comprises the second reversible fastener disengaged from the first reversible fastener (fig. 1); a third reversible fastener (35, 36) disposed within the back side of the body; a second strap (15) comprising a second strap fixed end and a second strap distal end, the second strap fixed end connected to the back side of the body (fig. 3); a fourth reversible fastener (28) affixed to the second strap at a distal end; wherein the second strap is movable between a closed second strap position and an open second strap position, wherein the closed second strap position comprises the second strap folded over and onto the back side of the body and the fourth reversible fastener engaged with the third reversible fastener, and wherein the open second strap position comprises the fourth reversible fastener disengaged from the third reversible fastener (as stated above and shown by figs. 1-3, either of straps 14, 15 may be fastened to front and back of holster body between a closed and open position).
With regard to claim 6, wherein the first strap further comprises a first moisture-wicking layer, and the second strap further comprises a second moisture-wicking layer, wherein the body further comprises a main moisture-wicking layer and a main moisture-repellant layer (PAR 2 discloses both the straps and the main holster pouch to be made from a soft, pliable, water-proof fabric-like material, i.e. hydrophobic).
With regard to claim 7, wherein the second strap (15) is oriented away from the third reversible fastener (35, 36, fig. 1).
With regard to claim 8, wherein the body defines a substantially triangular shape comprising three edges (figs. 1-2 show two side edges and a third curved bottom edge substantially forming a triangular shape), the front side and the back side being permanently connected along a first edge and a second edge, a third edge defining the opening.
With regard to claim 11, a holster (10) capable of carrying a handgun, the holster comprising a body having a front side and a back side, the front side and the back side permanently connected along at least one edge, defining an opening between the front side and the back side (figs. 1-3), a first strap (14) and a second strap (15), both permanently connected to the back side of the body; a first reversible fastener (27) affixed to the first strap; a second reversible fastener (28) affixed to the second strap; a third reversible fastener (31, 32) affixed to the front side of the body; and a fourth reversible fastener (35, 36) affixed to the back side of the body, the first strap configured to fold over the opening, with the first reversible fastener engaging with the third reversible fastener, the second strap configured to fold over a garment worn by a person, with the second reversible fastener engaging with the fourth reversible fastener such that a portion of the garment is disposed between the second reversible fastener and the fourth reversible fastener, reversibly affixing the holster inside the garment (either straps 14, 15 are capable of folding towards back side of holster and attaching thereto, PAR 9).
With regard to claim 16, wherein the second reversible fastener (28) and the fourth reversible fastener (35, 36) each comprise a magnet (PAR 4).
With regard to claim 17, wherein the first reversible fastener (27)and the third reversible fastener (31, 32) each comprise a magnet, a snap, a press stud, a hook-and-eye fastener, a toggle, a buckle, a clasp, or Velcro (PAR 4).
With regard to claim 18, wherein the first strap (14) is configured to fold over the opening thereby securing the handgun substantially inside the body (fig. 1).
With regard to claim 19, wherein the body, the first strap (14), and the second strap (15) are non-rigid.
Allowable Subject Matter
Claims 2-5, 9-10, 12-15, 20, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

6/1/2022